         Case 15-32666 Document 131 Filed in TXSB on 02/12/20 Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS

                                                                                                          ENTERED
                                                                                                          02/12/2020

IN RE:                                                                        CASE NO. 15−32666
David Brian Rogers and Kristin Leigh Sinclair−Rogers                          CHAPTER 13
      Debtor(s)

           ORDER TO DEPOSIT FUNDS INTO THE COURT REGISTRY


    The following motion is GRANTED:

 130 − Motion to Deposit Funds into the Court Registry Filed by Trustee David G Peake (Attachments: # 1
                                     Proposed Order) (Peake, David)

    These unclaimed funds may be deposited into the Registry of the Court:

                         Amount: $ 12,051.45
                         Owed to: David Brian Rogers & Kristy
                         Leigh Sinclair−Rogers


    Signed and Entered on Docket: 2/12/20.

                                                    by: Kristy Love
                                                        Deputy Clerk

   This Order is signed for the Court by the Clerk under authority of 28 U.S.C. § 956 and
General Order No. 2000−3.
